Citation Nr: 0002959
Decision Date: 03/28/00	Archive Date: 09/08/00

DOCKET NO. 97-23 769A              DATE MAR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

ORDER

The following corrections are made in a decision issued by the
Board in this case on February 7, 2000:

On line 26, page 10, "20 percent" is corrected to read "30
percent."

On line 2, page 11, "20 percent" is corrected to read "30 percent".

SANDRA L. SMITH 
Acting Member, Board of Veterans' Appeals





Citation Nr: 0002959  
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-23 769A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sisters



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970, to include a tour of duty in the republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for chronic dermatitis due to exposure to 
herbicides, and also awarded service connection for PTSD with 
an initial rating of 10 percent disabling.

The issue of entitlement to a higher disability evaluation 
for the veteran's serviceconnected PTSD was remanded to the 
RO in July 1999, for further consideration in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999).  The action was 
accomplished and this issue is now ready for appellate 
review.


FINDINGS OF FACT

The veteran's service-connected PTSD is currently manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, and chronic sleep impairment, 
although generally functioning satisfactorily, with normal 
routine behavior, self-care, and conversation; or by definite 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
no higher, for PTSD have been satisfied.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.130, Diagnostic Codes 9411-9400 (1994-1996) 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for a 
higher rating is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  That is, 
he has presented a claim which is plausible.  VA has a duty 
to assist the appellant to develop facts in support of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All necessary 
development was performed.  The veteran underwent VA 
examination, and has asserted that there are no relevant VA 
treatment records.  He has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for a higher rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the evidence of record shows that the veteran 
served on active duty from February 1969 to September 1970, 
which included a tour of duty in the Republic of Vietnam.  
The RO initially denied the veteran's claim for service 
connection for a psychiatric disorder in July 1982; and 
specifically for PTSD by rating decision dated November 1987, 
which was confirmed by the Board in a decision dated February 
1989.  In August 1996, the veteran submitted a request to 
reopen his claim for service connection for PTSD.  

Review of private medical records, dated 1982 to 1995, 
revealed no evidence of complaint or treatment of a 
psychiatric disorder, to include PTSD.

Report of VA psychiatric examination conducted in March 1997, 
indicated that the veteran related some of his traumatic 
combat experiences while in the Republic of Vietnam.  Since 
service he had consistently been employed, primarily as an 
assemblyman building utility trucks.  He was currently 
married to his second wife since 1992.  His only spontaneous 
complaint was poor sleep interrupted mostly by nightmares.  
Further questioning revealed that he also experiences current 
symptoms of avoidance, startle response, fidgeting, and 
anxiety.  The examiner found that he had symptoms of 
intrusive memories and repetitious dreams of traumatic events 
of combat.  He exhibited avoidance behavior, was 
hypervigilant and had increased startle response.  He had 
acted out significantly during flashbacks and as a 
consequence of his vivid dreams.  However, it was also noted 
that his thoughts were clear and goal directed and his affect 
was appropriate.  He was oriented, alert and pleasant during 
the interview.  The final diagnosis was:  PTSD, chronic, 
slightly industrially impaired and slightly socially 
impaired.  He was assigned a score of 65 on the Global 
Assessment of Functioning Scale, which is representative of 
some mild symptoms or some difficulty in social, occupational 
or school functioning but generally functioning pretty well, 
with some meaningful interpersonal relationships.

By rating decision dated April 1997, the RO awarded service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  

The veteran in written statements and testimony presented at 
a personal hearing conducted at the RO before a hearing 
officer in September 1997, has consistently contended that 
his PTSD warrants a higher disability evaluation than the 
assigned 10 percent rating.  At the September 1997 hearing, 
the veteran indicated he was taking medication prescribed by 
his private physician, Dr. Mitchell, and which helped his 
nightmares considerably.  Dr. Mitchell was a general 
practitioner, not a psychiatrist.  He had never received any 
counseling or other psychiatric treatment for his PTSD.  He 
was currently temporarily "laid off", but when working he 
got along okay with his fellow workers.  He told them that he 
did not engage in horseplay or kidding around, and they left 
him alone.  He had three sons from his first marriage that 
ended in the late 1970's.  Currently he was married to a lady 
with five children aged 9 to 16 and they all got along well.  

The veteran's wife and sisters also testified at the personal 
hearing in September 1997.  The wife indicated that although 
they had been married since April 1992, the longest they had 
lived together was approximately 12 months.  They had 
physically separated several times due to his behavior.  He 
was very suspicious, "jumpy", and would "blow up" over 
little things.  Once they had separated due to him hitting 
her daughter.  Since their marriage, he had been employed at 
probably five or six different companies.  She knew that he 
lost one particular job because of his temper.  She believed 
he had become more violent since she had known him.  He still 
had horrible nightmares.  Sometimes he ran out the door in 
the middle of the night completely naked or in just his 
underwear.  He was currently taking Ativan, 1 mg, at night, 
which helped him sleep through the night.  Since he had been 
on the medication, his behavior was a little better.  

The veteran's two sisters also testified that they believed 
the veteran's condition was gradually worsening.  Each had 
observed instances of violent temper as well as bizarre 
behavior.  Although he was a little calmer with his current 
medication, he had not really improved.

Legal Analysis

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  A recent opinion of the VA 
Office of the General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

The veteran's psychiatric disorder is currently rated as 10 
percent disabling under Diagnostic Code 9411 for PTSD.  Prior 
to November 1996, the criteria for 10, 30, 50, 70, and 100 
percent ratings for PTSD were as follows:

Less than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite 
industrial impairment.  [30 percent]

Ability to establish or maintain effective or 
favorable relationships with people is considerable 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.  [50 percent]

Ability to establish or maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.  [70 percent]

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
[100 percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

PTSD is now rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 
(1999).  As amended, the regulation reads:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms 
controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  [30 percent]

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships. [50 
percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998). 

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment. 38 
C.F.R. § 4.126(b) (19998).

The Board finds based upon application of the old and amended 
regulations, that the veteran is entitled to an increased 
evaluation of 30 percent, but no higher for his service-
connected PTSD.  

The most recent VA PTSD examination report concluded that the 
veteran had PTSD with mild social and occupation impairment.  
However, this assessment was based solely on the examiner's 
one interview of the veteran.  In light of the credible 
testimony of his wife and sisters as to their longitudinal 
observations of the veteran's behavior and moods, the Board 
believes that the severity of the veteran's actual symptoms 
"more nearly approximates" the criteria for a 30 percent 
rating under either the old or new Diagnostic Code 9411.  38 
C.F.R. § 4.7 (1999).  See summary of testimony set forth 
above.

Although it could be argued that his recent work record is 
more indicative of occupational and social impairment with 
reduced reliability and productivity, so as to warrant the 
assignment of a 50 percent rating, the general rating formula 
states that this would be due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Only disturbances of motivation and mood are 
reported.  The presence of the other enumerated symptoms are 
not contended or shown.  Rather, the veteran has goal-
directed thought processes, no apparent impairment of 
cognitive functioning or memory, and testified that he does 
not have a difficulty getting along with people per se, 
although he isolates himself at times.

Thus, the Board concludes that the veteran's symptoms of PTSD 
more nearly approximate the criteria for the 30 percent 
rating, and no higher.  The symptoms appear to produce a 
moderate amount of industrial impairment, as shown by the 
veteran's frequent job changes and terminations.  
Nonetheless, as both the veteran and his lay witnesses have 
indicated, the veteran has maintained his family 
relationships.  When considering the totality of his symptoms 
- on the one hand, no impairment of grooming, memory, 
cognitive function, etc., and on the other hand recurring 
nightmares and resultant sleep disturbance, anxiety, and mood 
disturbances, etc. - the Board concludes that not more than 
definite social and industrial impairment have been shown.  
For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for PTSD as of 
the date that the veteran's claim was received, August 29, 
1996, which has been confirmed and continued to the present 
time.  See 38 C.F.R. §3.400 (1999).  The Board has reviewed 
all the evidence dating from the time of the reopened claim 
and has determined that at no time from that time to the 
present has the evidence supported a rating in excess of 20 
percent for the veteran's service-connected PTSD.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

A 20 percent rating, but no higher, for PTSD is granted.



           
     SANDRA L. SMITH
     Acting Member, Board of Veterans' Appeals



 


